DETAILED ACTION
Status of Claims
This Office Action is in response to the amendment filed on 07/14/2021. Claims 4 and 12 have been canceled, and new claims 21-22 have been added. Claims 1-3, 5-11, and 13-22 are presently pending and are presented for examination.
Response to Amendment
The amendment filed 07/14/2021 has been entered. Applicant’s amendments to the claims have overcome the objections to the claims set forth in the non-final Office action mailed 04/19/2021. Therefore, these objections have been withdrawn.
Note that Examiner Ali Wahab is no longer the examiner of record. Examiner Madison Hughes is now the examiner of record. 
Response to Arguments
Applicant’s arguments filed 07/14/2021 have been fully considered. Some of the arguments are persuasive and have necessitated new grounds of rejection. Because of these new grounds of rejection, this Office action is non-final.
Regarding claims 1, 9, and 17:
On page 1 of the remarks, applicant has argued that “Masaveu does not anticipate, either inherently or expressly, describe, for example, the feature of ‘constructing a plurality of alternate flight paths around the zone of avoidance such that each of the plurality of alternate flight paths deviates from the currently planned flight path before the zone of avoidance, avoids crossing into the zone of avoidance, avoids crossing in between the safety envelope and the zone of avoidance, and reconnects with the currently planned flight path after the zone of avoidance;’ as recited by independent claim 1.”
The examiner notes that Masaveu does teach “constructing a plurality of alternate flight paths around the zone of avoidance such that each of the plurality of flight paths deviates from the currently planned flight path before the zone of avoidance, avoids crossing into the zone of avoidance, [and] avoids crossing in between the safety envelope and the zone of avoidance” (Paragraphs 0051, 0119, 0146, and FIGS. 11-12A reproduced below, "A parameter that represents the distance at which all polygons that represent boundaries of constraints are to be offset so that the resulting 3D RTL path features a safety buffer that copes for things like turn radius or climb path angles", and "Sub-path (e.g. a segment) from the starting point to the destination is computed; it is detected if there are constraints that cross the computed sub-path; repeatedly, for the first detected constraint crossing the computed sub-path, alternative sub-paths are computed, so that the alternative sub-path is conflicts-free and connects the starting point to a certain waypoint of an outer boundary of the detected constraints priority value for each waypoint is computed, preferably, based on: the distance between the waypoint and the destination and the accumulated distance from the source to the waypoint, wherein accumulated distance comprises at least the distance between the starting point and the ending point of at least one computed obstacle-free sub-path from the source to the waypoint, said distance being defined according to a pre-established metric").

    PNG
    media_image1.png
    545
    507
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    471
    473
    media_image2.png
    Greyscale

The examiner agrees that Masaveu does not specifically disclose that the each of the flight paths “reconnects with the currently planned flight path after the zone of avoidance.” However, Burke et al. (US 2016/0180715 A1), hereinafter Burke, does teach this limitation. (See at least Burke Paragraphs 0010, 0041, and FIG. 1 reproduced below, “the TAP system of aircraft 100 may generate a new route 110 differing from an active route 111, 112 that rejoins active route 111, 112 at rejoin waypoint 190, based on various hazards including as area hazards, such as convective weather 140, 150, special use airspace, terrain, and other Air Traffic Control restrictions and traffic hazards, such as aircraft 120.”)

    PNG
    media_image3.png
    488
    373
    media_image3.png
    Greyscale

Therefore, the previous 35 U.S.C. 102 rejections have been withdrawn, and claims 1, 9, and 17 are now rejected under 35 U.S.C. 103 as being unpatentable over Masaveu in view of Burke.
	Regarding claims 2-3, 7-8, 10-11, 15-16, and 18-20:
On page 3 of the remarks, applicant has argued that “dependent claims 2, 3, 7, 8, 10, 11, 15, 16, and 18-20 are also not anticipated by Masaveu based at least on their dependence on respective independent claims 1, 9, and 17.
The examiner notes that the rejections for these claims are now based on Masaveu in view of Burke, and that each of their features are taught by a combination of these prior art references.
Regarding claims 5 and 13:
On page 3 of the remarks, applicant has argued that “Masaveu and Hernandez either alone or in combination fails to describe, for example, the feature of ‘representing a portion of the currently planned flight path passing through the zone of avoidance as a line through the cross section; determining abeam lines perpendicular to the line through the cross section, wherein the abeam lines are drawn through the cross section at regular intervals; and constructing the safety envelope such that the safety envelope comprises position along the abeam lines that are distanced from the outer periphery of the cross section in directions perpendicular to the line through the cross section’ as recited in dependent claim 5.”
The examiner agrees with this, and notes that these claims would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Regarding claims 6 and 14:
On page 4 of the remarks, applicant has argued that “dependent claims 6 and 14 are also not taught, suggested, or rendered obvious over the combination of Masaveu and Hernandez based at least on their dependence on respective independent claims 1 and 9.”
The examiner notes that the rejections of claims 1 and 9 are now based on Masaveu in view of Burke. Claims 6 and 14 are unpatentable because of this, and also because each of their features is taught by the combination of Masaveu, Burke, and Hernandez.
Claim Objections
Claims 6, 8, 14, and 16 are objected to because of the following informalities:
In claims 6 and 14, it seems that the phrases “one alone each of two opposite sides of the safety envelope” should be replaced with “one along each of two opposite sides of the safety envelope.”
In claims 8 and 16, it seems that the phrase “indicative of selected optimal alternate flight path” should be replaced with “indicative of a selected optimal alternate flight path.”
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claims 1, 9, and 17:
Step 1: Claim 1 is directed towards a method for providing a flight path around a zone of avoidance located on a currently planned flight path of an aircraft. Claim 9 is directed towards the corresponding system, and claim 17 is directed towards the corresponding non-transitory computer-readable medium.
Step 2A, prong 1: Claims 1, 9, and 17 recite the abstract concept of providing a flight path around a zone of avoidance located on a currently planned flight path of an aircraft. This abstract idea is described at least in claims 1, 9, and 17 by the mental process steps of determining a safe distance from the zone of avoidance based on a characteristic of the aircraft or a characteristic of the zone of avoidance; constructing a safety envelope outside of the zone of avoidance by defining the safety envelope based on the safe distance; constructing a plurality of alternate flight paths around the zone of avoidance such that each path deviates from the currently planned flight path before the zone of avoidance, avoids crossing into the zone of avoidance, avoids crossing in between the safety envelope and the zone of avoidance, and reconnects with the currently planned flight path after the zone of avoidance; and selecting an optimal flight path from among the plurality of alternate flight paths based on respective fuel expenditure or flight times corresponding to the plurality of alternate flight paths. These steps fall into the mental processes grouping of abstract ideas as they include a human mentally determining the safe distance, constructing the safety envelope outside of the zone of avoidance, constructing the alternate flight paths in the described manner, and selecting an optimal flight path in the described manner with the help of pen and paper. The limitations as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind if not for the recitation of generic computing components.
With respect to claims 1, 9, and 17, other than reciting “one or more processors,” nothing in the steps of determining the safe distance, constructing the safety envelope outside of the zone of avoidance, constructing the alternate flight paths in the described manner, and selecting an optimal flight path in the described manner precludes the idea from practically being performed in the human mind. For example, if not for the “processor” language, the claim encompasses a human determining the safe distance, constructing the safety envelope outside of the zone of avoidance, constructing the alternate flight paths in the described manner, and selecting an optimal flight path in the described manner with the help of pen and paper.
Step 2A, prong 2: The claims recite elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application.
Claim 1 recites a step of obtaining data of a zone of avoidance located on a currently planned flight path of an aircraft. This step is considered insignificant extra-solution activity, as it simply gathers data necessary to perform the abstract idea. This additional step amounts to necessary data gathering/data output wherein all uses of the recited abstract idea require such data gathering/data output. See MPEP 2106.05(g).
Claim 9 recites one or more processors, which are generic computer components (see instant specification ¶ 81) that are employed as tools to perform the determining, constructing, and selecting steps of the abstract idea. Claim 9 also recites that the one or more processors are configured to obtain data of a zone of avoidance located on a currently planned flight path. This step is considered insignificant extra-solution activity, as it simply gathers data necessary to perform the abstract idea. Similarly, the recited storage in claim 9 is insignificant extra-solution activity, as it is simply a data storage containing data necessary to perform the abstract idea. These additional elements amount to necessary data gathering/data output and generic computing components wherein all uses of the recited abstract idea require such data gathering/data output. See MPEP 2106.05(g).
Claim 17 recites a non-transitory computer readable medium storing instructions and one or more processors, which are generic computer components (see instant specification ¶ 81) that are employed as tools to perform the abstract idea (See MPEP 2106.05(f)). Claim 17 also recites that the one or more processors are configured to obtain data of a zone of avoidance located on a currently planned flight path. This step is considered insignificant extra-solution activity, as it simply gathers data necessary to perform the abstract idea. Similarly, the recited storage in claim 17 is insignificant extra-solution activity, as it is simply a data storage containing data necessary to perform the abstract idea. These additional elements amount to necessary data gathering/data output and generic computing components wherein all uses of the recited abstract idea require such data gathering/data output. See MPEP 2106.05(g).
Step 2B: For the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claims 1, 9, and 17 fail to amount to an inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.  
Therefore, when considering the combination of elements and the claimed invention as a whole, claims 1, 9, and 17 are not patent-eligible.
Regarding claims 2-8, 10-16, and 18-22:
Dependent claims 2-3, 5, 10-11, 13, and 18-19 recite further mental process steps, including constructing the safety envelope so that it includes positions that are, on a cross sectional plane of the cross section, distanced by the safe distance from an outer periphery of the cross section in directions outward from the cross section; determining a plurality of cross sections of the zone of avoidance respectively taken along a plurality of cross sectional planes; selecting, from among the plurality of cross sections, a smallest cross section as the selected cross section; constructing the safety envelope around an entire outer periphery of the cross section; representing a portion of the currently planned flight path passing through the zone of avoidance as a line through the cross section; determining abeam lines perpendicular to the line through the cross section, wherein the abeam lines are drawn through the cross section at regular intervals; and constructing the safety envelope such that it comprises positions along the abeam lines that are distanced from the outer periphery of the cross section in directions perpendicular to the line through the cross section. These steps fall into the mental processes grouping of abstract ideas, as they include a human mentally performing each of the steps with the help of pen and paper. Nothing in any of the steps precludes the idea from practically being performed in the human mind. The limitations as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind if not for the recitation of generic computing components. 
Dependent claims 2-8, 10-16, and 18-22 only recite further mental process steps, limitations further defining the mental process, and further data gathering (i.e. obtaining a cross section of the zone of avoidance based on the data of the zone of avoidance, receiving an input from a pilot indicative of selected optimal alternate flight path, and receiving an approval by air traffic controller for the selected optimal alternate flight path) and data output (i.e. presenting the plurality of alternate flight paths on a display to a pilot for selection, displaying the selected optimal alternate flight path on the display, and displaying either the zone of avoidance, an entry point of the aircraft at the zone of avoidance, or an exit point of the aircraft from the zone of avoidance under the currently planned flight path). These limitations are considered mental process steps and additional steps that amount to necessary data gathering and data output. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 2-8, 10-16, and 18-22  are not patent-eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-11, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Masaveu et al. (US 2019/0108680 A1), hereinafter Masaveu, in view of Burke et al. (US 2016/0180715 A1), hereinafter Burke.

Regarding claim 1, Masaveu teaches a computer-implemented method (Paragraph 0068, the process "may be implemented using executable instructions (e.g., computer and/or machine readable instructions) stored on a non-transitory computer and/or machine readable medium"),
comprising obtaining data of a zone of avoidance located on a currently planned flight path of an aircraft (Paragraphs 0041, 0047, 0119, and FIGS. 11-12A reproduced below, "Any region to avoid is indicated as a constraint", "The managing unit 102 may eventually request the DTEM 112 for information on the constraints (e.g. terrain obstacles) at a particular altitude");

    PNG
    media_image1.png
    545
    507
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    471
    473
    media_image2.png
    Greyscale

determining a safe distance from the zone of avoidance based on at least one of: a characteristic of the aircraft and a characteristic of the zone of avoidance and constructing a safety envelope outside of the zone of avoidance by defining the safety envelope based on the safe distance (Paragraph 0051, "A parameter that represents the distance at which all polygons that represent boundaries of constraints are to be offset so that the resulting 3D RTL path features a safety buffer that copes for things like turn radius or climb path angles");
constructing a plurality of alternate flight paths around the zone of avoidance such that each of the plurality of alternate flight paths deviates from the currently planned flight path before the zone of avoidance, avoids crossing into the zone of avoidance, and avoids crossing in between the safety envelope and the zone of avoidance (Paragraphs 0051, 0146, and FIGS. 11-12A reproduced above, "A parameter that represents the distance at which all polygons that represent boundaries of constraints are to be offset so that the resulting 3D RTL path features a safety buffer that copes for things like turn radius or climb path angles", and "Sub-path (e.g. a segment) from the starting point to the destination is computed; it is detected if there are constraints that cross the computed sub-path; repeatedly, for the first detected constraint crossing the computed sub-path, alternative sub-paths are computed, so that the alternative sub-path is conflicts-free and connects the starting point to a certain waypoint of an outer boundary of the detected constraints priority value for each waypoint is computed, preferably, based on: the distance between the waypoint and the destination and the accumulated distance from the source to the waypoint, wherein accumulated distance comprises at least the distance between the starting point and the ending point of at least one computed obstacle-free sub-path from the source to the waypoint, said distance being defined according to a pre-established metric"), and
selecting an optimal flight path from among the plurality of alternate flight paths based on at least one of: respective fuel expenditure and flight times corresponding to the plurality of alternate paths (Paragraphs 0146, 0051 and 0056, "A valid path is obtained by backtracking waypoints from the destination to the source. This 2D path is also optimal according to the pre-established metric", "Climb paths have a cost in terms of energy consumption (fuel or battery)", "The above parameters are not exhaustive; others may be considered as well, such as estimated flight time to each waypoint", the metric may be chosen to be the fuel expenditure or flight times).
Masaveu does not specifically teach that each of the plurality of alternate flight paths reconnects with the currently planned flight path after the zone of avoidance. However, Burke does teach this limitation. (See at least Burke Paragraphs 0010, 0041, and FIG. 1 reproduced below, “the TAP system of aircraft 100 may generate a new route 110 differing from an active route 111, 112 that rejoins active route 111, 112 at rejoin waypoint 190, based on various hazards including as area hazards, such as convective weather 140, 150, special use airspace, terrain, and other Air Traffic Control restrictions and traffic hazards, such as aircraft 120.”)

    PNG
    media_image3.png
    488
    373
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight path generation system disclosed by Masaveu by reconnecting the alternate flight path with the original flight path after the zone of avoidance as taught by Burke, because this modification may “benefit the aircraft operator by increasing the portion of the flight flown on or near a desired trajectory, thereby accomplishing various operator objectives for the flight such as maximizing fuel efficiency, minimizing flight time, and/or reducing the impact of turbulence on ride quality. Approvable trajectory changes also benefit the air traffic controllers by reducing their workload through reduction of non-approvable trajectory change requests.” (See at least Burke Paragraph 0004.)

Regarding claim 2, Masaveu further teaches a method wherein constructing the safety envelope comprises obtaining a cross section of the zone of avoidance based on the data of the zone of avoidance (Paragraph 0082, "For each considered altitude layer, the managing unit 102 requests the operational context data base 110 for the polygons that represent airspace restrictions, or No-Fly-Zones in general (e.g., populated areas, non-segregated airspace, etc.); and the DTEM 112 for the polygons that represent obstacles (e.g., airspace restrictions, No-Fly-Zones, terrain obstacles, etc.)"); and
constructing the safety envelope so that the safety envelope includes positions that are, on a cross sectional plane of the cross section, distanced by the safe distance from an outer periphery of the cross section in directions outward from the cross section (Paragraph 0082, "For each of the obtained polygons, an offset may be applied. The purpose of such offset is to provide a safety buffer in the resulting 3D RTL path with respect to the constraints to cope for factors like turn radius. Such offset may be defined in the User Preferences unit 108").

Regarding claim 3, Masaveu further teaches a method wherein the cross section is a selected cross section, and obtaining the cross section comprises determining a plurality of cross sections of the zone of avoidance respectively taken along a plurality of cross sectional planes, the plurality of cross sectional planes including cross sectional planes of a same orientation that are spaced apart at regular intervals (Paragraph 0114, "Thus, as a baseline scenario, all altitude layers between the source 302 and destination 304 need to be considered, which leads to the following groups: A first group having altitude layers 200 m and 800 m with reference to FIG. 11 and FIGS. 12Aand 12B. A second group having altitude layers 200 m, 800 m, and 1600 m, with reference to FIG. 13. A third group having altitude layers 200 m, 800 m, 1600 m, and 2500 m, with reference to FIG. 14"); and
selecting, from among the plurality of cross sections, a smallest cross section as the selected cross section (Paragraph 0101, "The preferred solution is evaluated. For example, once all the layer combinations to form groups identified in step 220 have been processed and resulting 3D RTL paths and associated UPI have been stored in a catalog of RTL solutions, the preferred solution is determined. The final 3D RTL path to be considered as the best option according to the user preferences is the one that features the lowest UPI index").

Regarding claim 7, Masaveu further teaches a method wherein in the determining the safe distance, the safe distance is determined based on data of a weather phenomenon obtained by a radar of the aircraft (Paragraph 0040, "The present teachings can be used, either onboard the UAV or on the ground, in mission planning tools, (e.g.in a mission planning system (MPS)) prior to a mission or during a mission between two locations, allowing different data to be used (e.g., maps, weather, fuel, performance, kinematic limitations, timing issues, etc.) to meet objectives").

Regarding claim 8, Burke further teaches a method further comprising: presenting the plurality of alternate flight paths on a display to a pilot for selection; receiving an input from the pilot indicative of selected optimal alternate flight path; receiving an approval by air traffic controller for the selected optimal alternate flight path; and displaying the selected optimal alternate flight path on the display (Burke Paragraphs 0075, 0087-0088, and FIGS. 5A-5B: “Up to three route-change solutions may be displayed… By selecting one of the provided solution buttons 511, 512, 513, a solution may be previewed and/or selected in the visualization panel 530,” “Having selected a solution and reviewed it for acceptability, the pilot then make the request of ATC. The pilot may record the ATC response as either ATC Approved or ATC Denied by respectively selecting buttons 551, 552,” and “when the pilot identifies a solution of interest 511 and selects the solution button 511 by touching it a second time, the other two solution buttons 512, 513 become inactive and the route change of the selected solution will be frozen on the visualization panel 530 and the solution button 511 will not be updated again unless the pilot releases it”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight path generation system disclosed by Masaveu by displaying the alternate route options and allowing a user to select one of these route as taught by Burke, because this modification can be incorporated with the display to provide “estimated fuel and time savings or costs” associated with each route option, as well as “provide status information to the pilot, including potential hazards to one or more solutions.” (See at least Burke Paragraph 0075.)

Regarding claim 9, Masaveu teaches a system comprising: a memory storing instructions (Paragraph 0068, "The example processes of FIG. 2 may be implemented using executable instructions (e.g., computer and/or machine readable instructions) stored on a non -transitory computer and/or machine readable medium such as a hard disk drive, a flash memory, a read-only memory, a compact disk, a digital versatile disk, a cache, a random-access memory, and/or any other storage device or storage disk in which information is stored for any duration"); and
one or more processors to execute the instructions to perform operations including: obtaining data of a zone of avoidance located on a currently planned flight path of an aircraft (Paragraph 0047, "The managing unit 102 may eventually request the DTEM 112 for information on the constraints (e.g. terrain obstacles) at a particular altitude");
determining a safe distance from the zone of avoidance based on at least one of: a characteristic of the aircraft and a characteristic of the zone of avoidance (Paragraph 0051, "A parameter that represents the distance at which all polygons that represent boundaries of constraints are to be offset so that the resulting 3D RTL path features a safety buffer that copes for things like turn radius or climb path angles");
constructing a safety envelope outside of the zone of avoidance by defining the safety envelope based on the safe distance; constructing a plurality of alternate flight paths around the zone of avoidance such that each of the plurality of alternate flight paths deviates from the currently planned flight path before the zone of avoidance, avoids crossing into the zone of avoidance, and avoids crossing in between the safety envelope and the zone of avoidance (Paragraph 0146, "Sub-path (e.g. a segment) from the starting point to the destination is computed; it is detected if there are constraints that cross the computed sub-path; repeatedly, for the first detected constraint crossing the computed sub-path, alternative sub-paths are computed, so that the alternative sub-path is conflicts-free and connects the starting point to a certain waypoint of an outer boundary of the detected constraint; a priority value for each waypoint is computed, preferably, based on: the distance between the waypoint and the destination and the accumulated distance from the source to the waypoint, wherein accumulated distance comprises at least the distance between the starting point and the ending point of at least one computed obstacle-free sub-path from the source to the waypoint, said distance being defined according to a pre-established metric"); and
selecting an optimal flight path from among the plurality of alternate flight paths based on at least one of: respective fuel expenditure and flight times corresponding to the plurality of alternate paths (Paragraphs 0146, 0051 and 0056, "A valid path is obtained by backtracking waypoints from the destination to the source. This 2D path is also optimal according to the pre-established metric", "Climb paths have a cost in terms of energy consumption (fuel or battery)", "The above parameters are not exhaustive; others may be considered as well, such as estimated flight time to each waypoint", the metric may be chosen to be the fuel expenditure or flight times).
Masaveu does not specifically teach that each of the plurality of alternate flight paths reconnects with the currently planned flight path after the zone of avoidance. However, Burke does teach this limitation. (See at least Burke Paragraphs 0010, 0041, and FIG. 1 reproduced above, “the TAP system of aircraft 100 may generate a new route 110 differing from an active route 111, 112 that rejoins active route 111, 112 at rejoin waypoint 190, based on various hazards including as area hazards, such as convective weather 140, 150, special use airspace, terrain, and other Air Traffic Control restrictions and traffic hazards, such as aircraft 120.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight path generation system disclosed by Masaveu by reconnecting the alternate flight path with the original flight path after the zone of avoidance as taught by Burke, because this modification may “benefit the aircraft operator by increasing the portion of the flight flown on or near a desired trajectory, thereby accomplishing various operator objectives for the flight such as maximizing fuel efficiency, minimizing flight time, and/or reducing the impact of turbulence on ride quality. Approvable trajectory changes also benefit the air traffic controllers by reducing their workload through reduction of non-approvable trajectory change requests.” (See at least Burke Paragraph 0004.)

Regarding claim 10, Masaveu further teaches a system wherein the constructing the safety envelope comprises obtaining a cross section of the zone of avoidance based on the data of the zone of avoidance (Paragraph 0082, "For each considered altitude layer, the managing unit 102 requests the operational context database 110 for the polygons that represent airspace restrictions, or No-Fly-Zones in general (e.g., populated areas, non-segregated airspace, etc.); and the DTEM 112 for the polygons that represent obstacles (e.g., airspace restrictions, No-Fly-Zones, terrain obstacles, etc.)"); and
constructing the safety envelope so that the safety envelope includes positions that are, on a cross sectional plane of the cross section, distanced by the safe distance from an outer periphery of the cross section in directions outward from the cross section (Paragraph 0082, "For each of the obtained polygons, an offset may be applied. The purpose of such offset is to provide a safety buffer in the resulting 3D RTL path with respect to the constraints to cope for factors like turn radius. Such offset may be defined in the User Preferences unit 108").

Regarding claim 11, Masaveu further teaches a system wherein the cross section is a selected cross section, and the obtaining the cross section comprises determining a plurality of cross sections of the zone of avoidance respectively taken along a plurality of cross sectional planes, the plurality of cross sectional planes including cross sectional planes of a same orientation that are spaced apart at regular intervals (Paragraph 0114, "Thus, as a baseline scenario, all altitude layers between the source 302 and destination 304 need to be considered, which leads to the following groups: A first group having altitude layers 200 m and 800 m with reference to FIG. 11 and FIGS. 12A and 12B. A second group having altitude layers 200 m, 800 m, and 1600 m, with reference to FIG. 13. A third group having altitude layers 200 m, 800 m, 1600 m, and 2500 m, with reference to FIG. 14"); and
selecting, from among the plurality of cross sections, a smallest cross section as the selected cross section (Paragraph 0101, "The preferred solution is evaluated. For example, once all the layer combinations to form groups identified in step 220 have been processed and resulting 3D RTL paths and associated UPI have been stored in a catalog of RTL solutions, the preferred solution is determined. The final 3D RTL path to be considered as the best option according to the user preferences is the one that features the lowest UPI index").

Regarding claim 15, Masaveu further teaches a system according to claim 9, wherein in the determining the safe distance, the safe distance is determined based on data of a weather phenomenon obtained by a radar of the aircraft (Paragraph 0040, "The present teachings can be used, either onboard the UAV or on the ground, in mission planning tools, (e.g.in a mission planning system (MPS)) prior to a mission or during a mission between two locations, allowing different data to be used (e.g., maps, weather, fuel, performance, kinematic limitations, timing issues, etc.) to meet objectives").

Regarding claim 16, Burke further teaches a system according to claim 9, where the operations further comprise: presenting the plurality of alternate flight paths on a display to a pilot for selection; receiving an input from the pilot indicative of selected optimal alternate flight path; receiving an approval by air traffic controller for the selected optimal alternate flight path; and displaying the selected optimal alternate flight path on the display. (Burke Paragraphs 0075, 0087-0088, and FIGS. 5A-5B: “Up to three route-change solutions may be displayed… By selecting one of the provided solution buttons 511, 512, 513, a solution may be previewed and/or selected in the visualization panel 530,” “Having selected a solution and reviewed it for acceptability, the pilot then make the request of ATC. The pilot may record the ATC response as either ATC Approved or ATC Denied by respectively selecting buttons 551, 552,” and “when the pilot identifies a solution of interest 511 and selects the solution button 511 by touching it a second time, the other two solution buttons 512, 513 become inactive and the route change of the selected solution will be frozen on the visualization panel 530 and the solution button 511 will not be updated again unless the pilot releases it”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight path generation system disclosed by Masaveu by displaying the alternate route options and allowing a user to select one of these route as taught by Burke, because this modification can be incorporated with the display to provide “estimated fuel and time savings or costs” associated with each route option, as well as “provide status information to the pilot, including potential hazards to one or more solutions.” (See at least Burke Paragraph 0075.)

Regarding claim 17, Masaveu teaches a non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform a method (Paragraph 0068, "The example processes of FIG. 2 may be implemented using executable instructions (e.g., computer and/or machine readable instructions) stored on a non-transitory computer and/or machine readable medium such as a hard disk drive, a flash memory, a read-only memory, a compact disk, a digital versatile disk, a cache, a random-access memory, and/or any other storage device or storage disk in which information is stored for any duration")
comprising obtaining data of a zone of avoidance located on a currently planned flight path of an aircraft (Paragraphs 0041 and 0062, "Any region to avoid is indicated as a constraint", "The main task of the path computing unit 104 is to compute a 2D path between a source and destination at a given altitude that avoids constraints");
determining a safe distance from the zone of avoidance based on at least one of: a characteristic of the aircraft and a characteristic of the zone of avoidance (Paragraph 0051, "A parameter that represents the distance at which all polygons that represent boundaries of constraints are to be offset so that the resulting 3D RTL path features a safety buffer that copes for things like turn radius or climb path angles");
constructing a safety envelope outside of the zone of avoidance by defining the safety envelope based on the safe distance (Paragraph 0051, "A parameter that represents the distance at which all polygons that represent boundaries of constraints are to be offset so that the resulting 3D RTL path features a safety buffer that copes for things like turn radius or climb path angles");
constructing a plurality of alternate flight paths around the zone of avoidance such that each of the plurality of alternate flight paths deviates from the currently planned flight path before the zone of avoidance, avoids crossing into the zone of avoidance, and avoids crossing in between the safety envelope and the zone of avoidance. (Paragraph 0146, "Sub-path (e.g. a segment) from the starting point to the destination is computed; it is detected if there are constraints that cross the computed sub-path; repeatedly, for the first detected constraint crossing the computed sub-path, alternative sub-paths are computed, so that the alternative sub-path is conflicts-free and connects the starting point to a certain waypoint of an outer boundary of the detected constraints priority value for each waypoint is computed, preferably, based on: the distance between the waypoint and the destination and the accumulated distance from the source to the waypoint, wherein accumulated distance comprises at least the distance between the starting point and the ending point of at least one computed obstacle-free sub-path from the source to the waypoint, said distance being defined according to a pre-established metric"); and
selecting an optimal flight path from among the plurality of alternate flight paths based on at least one of: respective fuel expenditure and flight times corresponding to the plurality of alternate paths (Paragraphs 0146, 0051 and 0056, "A valid path is obtained by backtracking waypoints from the destination to the source. This 2D path is also optimal according to the pre-established metric", "Climb paths have a cost in terms of energy consumption (fuel or battery)", "The above parameters are not exhaustive; others may be considered as well, such as estimated flight time to each waypoint", the metric may be chosen to be the fuel expenditure or flight times).
Masaveu does not specifically teach that each of the plurality of alternate flight paths reconnects with the currently planned flight path after the zone of avoidance. However, Burke does teach this limitation. (See at least Burke Paragraphs 0010, 0041, and FIG. 1 reproduced above, “the TAP system of aircraft 100 may generate a new route 110 differing from an active route 111, 112 that rejoins active route 111, 112 at rejoin waypoint 190, based on various hazards including as area hazards, such as convective weather 140, 150, special use airspace, terrain, and other Air Traffic Control restrictions and traffic hazards, such as aircraft 120.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight path generation system disclosed by Masaveu by reconnecting the alternate flight path with the original flight path after the zone of avoidance as taught by Burke, because this modification may “benefit the aircraft operator by increasing the portion of the flight flown on or near a desired trajectory, thereby accomplishing various operator objectives for the flight such as maximizing fuel efficiency, minimizing flight time, and/or reducing the impact of turbulence on ride quality. Approvable trajectory changes also benefit the air traffic controllers by reducing their workload through reduction of non-approvable trajectory change requests.” (See at least Burke Paragraph 0004.)

Regarding claim 18, Masaveu further teaches the non-transitory computer-readable medium according to claim 17, wherein the constructing the safety envelope comprises obtaining a cross section of the zone of avoidance based on the data of the zone of avoidance (Paragraph 0082, "For each considered altitude layer, the managing unit 102 requests the operational context database 110 for the polygons that represent airspace restrictions, or No-Fly-Zones in general (e.g., populated areas, non-segregated airspace, etc.); and the DTEM112 for the polygons that represent obstacles(e.g., airspace restrictions, No-Fly-Zones, terrain obstacles, etc.)"); and
constructing the safety envelope so that the safety envelope includes positions that are, on a cross sectional plane of the cross section, distanced by the safe distance from an outer periphery of the cross section in directions outward from the cross section (Paragraph 0082, "For each of the obtained polygons, an offset may be applied. The purpose of such offset is to provide a safety buffer in the resulting 3D RTL path with respect to the constraints to cope for factors like turn radius. Such offset may be defined in the User Preferences unit 108").

Regarding claim 19, Masaveu further teaches a non-transitory computer-readable medium according to claim 18, wherein the cross section is a selected cross section, and the obtaining the cross section comprises determining a plurality of cross sections of the zone of avoidance respectively taken along a plurality of cross sectional planes, the plurality of cross sectional planes including cross sectional planes of a same orientation that are spaced apart at regular intervals (Paragraph 0114, "Thus, as a baseline scenario, all altitude layers between the source 302 and destination 304 need to be considered, which leads to the following groups: A first group having altitude layers 200 m and 800 m with reference to FIG. 11 and FIGS. 12A and 12B. A second group having altitude layers 200 m, 800 m, and 1600 m, with reference to FIG. 13. A third group having altitude layers 200 m, 800 m, 1600 m, and 2500 m, with reference to FIG. 14"); and
selecting, from among the plurality of cross sections, a smallest cross section as the selected cross section (Paragraph 0101, "The preferred solution is evaluated. For example, once all the layer combinations to form groups identified in step 220 have been processed and resulting 3D RTL paths and associated UPI have been stored in a catalog of RTL solutions, the preferred solution is determined. Thefinal3D RTL path to be considered as the best option according to the user preferences is the one that features the lowest UPI index").

Regarding claim 20, Masaveu further teaches a non-transitory computer-readable medium wherein the constructing the safety envelope comprises constructing the safety envelope around an entire outer periphery of the cross section (Paragraph 0082, "For each considered altitude layer, the managing unit 102 requests the operational context database 110 for the polygons that represent airspace restrictions, or No-Fly-Zones in general (e.g., populated areas, non-segregated airspace, etc.); and the DTEM 112 for the polygons that represent obstacles (e.g., airspace restrictions, No-Fly-Zones, terrain obstacles, etc.). For each considered altitude layer, the managing unit 102 requests the DTEM 112 for terrain contour lines, where such contour lines are also represented by polygons in this embodiment. For each of the obtained polygons, an offset may be applied", this means that data for all the relevant areas to be avoided is obtained and the safety envelope is made for all of them for each attitude cross section).

Regarding claim 21, Masaveu further teaches displaying at least one of: the zone of avoidance, an entry point of the aircraft at the zone of avoidance, and an exit point of the aircraft from the zone of avoidance under the currently planned flight path. (Masaveu Paragraphs 0041, 0128, 0143, and FIG. 15: “FIG. 15 shows different constraints represented as polygons” and “output devices 1824 can be implemented, for example, by display devices (e.g., a light emitting diode (LED), an organic light emitting diode (OLED), a liquid crystal display (LCD), a cathode ray tube display (CRT), an in-place switching (IPS) display, a touchscreen, etc.).”)

Regarding claim 22, Masaveu further teaches displaying at least one of: the zone of avoidance, an entry point of the aircraft at the zone of avoidance, and an exit point of the aircraft from the zone of avoidance under the currently planned flight path. (Masaveu Paragraphs 0041, 0128, 0143, and FIG. 15: “FIG. 15 shows different constraints represented as polygons” and “output devices 1824 can be implemented, for example, by display devices (e.g., a light emitting diode (LED), an organic light emitting diode (OLED), a liquid crystal display (LCD), a cathode ray tube display (CRT), an in-place switching (IPS) display, a touchscreen, etc.).”)

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Masaveu in view of Burke as applied to claims 1 and 9 above, and further in view of Hernandez et al. (US 2018/0233050 A1), hereinafter Hernandez.

Regarding claim 6, Masaveu further teaches a method wherein the plurality of alternate flight paths is generated (Masaveu Paragraph 0146).
Masaveu in combination with Burke does not explicitly teach that the plurality of alternate flight paths include two alternate flight paths, one alone each of two opposite sides of the safety envelope.
Hernandez teaches a method wherein the plurality of alternate flight paths include two alternate flight paths, one alone each of two opposite sides of the safety envelope (Hernandez Fig. 13, See figure reproduced below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Masaveu-Burke with the teachings of Hernandez of the plurality of alternate flight paths to include two alternate flight paths, one along each of two opposite sides of the safety envelope. Doing so would ensure that all possible flight paths are considered when determining the best possible route to be chosen based on multiple factors like safety and fuel consumption.

    PNG
    media_image4.png
    602
    451
    media_image4.png
    Greyscale


Regarding claim 14, Masaveu further teaches a method wherein the plurality of alternate flight paths is generated (Masaveu Paragraph 0146).
Masaveu in combination with Burke does not explicitly teach that the plurality of alternate flight paths include two alternate flight paths, one alone each of two opposite sides of the safety envelope.
Hernandez teaches a method wherein the plurality of alternate flight paths include two alternate flight paths, one alone each of two opposite sides of the safety envelope (Hernandez Fig. 13, See figure reproduced above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Masaveu-Burke with the teachings of Hernandez of the plurality of alternate flight paths to include two alternate flight paths, one alone each of two opposite sides of the safety envelope. Doing so would ensure that all possible flight paths are considered when determining the best possible route to be chosen based on multiple factors like safety and fuel consumption.

Allowable Subject Matter
	Regarding claims 5 and 13:
Claims 5 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Madison R Hughes/Examiner, Art Unit 3662             

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662